DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abusleme et al. (US 8,337,725) in view of Nanba et al. (US 7,964,530).
With regards to claims 1-6, Abusleme teaches an electrode-forming composition which is an active substance for a battery or an electric double layer capacitor (col 7), the composition comprising a polymer, the polymer comprising recurring units derived from vinylidene fluoride (VDF) monomer and at least one hydrophilic (meth)acrylic monomer (MA), the MA comprising at least on hydroxyl group. The polymer comprising from 0.05 to 10% by moles of recurring units derived from said hydrophilic (meth) acrylic monomer (MA) and being characterized by a fraction of randomly distributed units (MA) of at least 40%. The MA is acrylic acid (AA). The mole % of AA can be 2.63 % mole or 1.40 % mol. Table 2; Col 4; See Claims 1-12; reads on claims 2-4, and 6. The composition further comprises carbon black, graphite, or activated carbon as electro conductivity imparting additive. Claim 12; col 8. The surface area of the carbonaceous materials has surface area of 100-3000 m2/g. Col 8. The ranges of the prior art overlap with claimed invention and thus rendering the claimed invention obvious. MPEP 2144.05.I.
Abusleme is silent with regards to the pore volume and the pore radius of carbonaceous material. 
Nanba teaches an electrode comprising an activated carbon and an electric double layer capacitor which has good property of charge and discharge and low internal resistance. Cols 3, 6, 13, amongst others. The electrode contain carbon material and a binder, the binder can be poly vinylidene fluoride. Claim 25; cols 5, 14. The carbon material is activated carbon has a SSA of 1520 m2/g, a pore volume of 0.022 cm3/g, and a pore diameter 1.0 to 1.5 nm. See Examples. Nanba teaches that the pore volume improves the electronic ion mobility (col 3) and the pore diameter allows for having good charge and discharge property and low internal resistance under even cryogenic temperatures. Col 2. 
As such, one of ordinary skill in the art would have it obvious to modify the teachings of Abusleme to include the pore volume and pore diameter of the carbon of Nanba to improve the electronic ion mobility, as well as to enable the composition to have good charge and discharge property and low internal resistance under cryogenic temperatures as indicated above. 
Response to Arguments
Applicant's arguments filed on 12/28/2020 (“Remarks”) have been fully considered but they are not persuasive. 
The Applicant presents two arguments. First, Applicant contends that Abusleme does not qualify as a prior art for an obviousness determination because it is not an analogous art to the present invention. Remarks at 6. To support this argument, the Applicant argues that the fields of endeavor are not the same because the present invention is drawn to a composition for gas separation while Abusleme is directed to an electrode forming composition. Id. at 7. In essence, because “the chemical function of the compositions [of the claimed invention and Abusleme] and their operational environments are completely different,” Abusleme is excluded from being used to establish a prima facie case of obviousness. Id.
This argument is unpersuasive for three reasons: First, the Examiner disagrees with the Applicant’s categorization of the field of endeavor of Abusleme. Abusleme states under the header “Technical Field” the following: 
The present invention pertains to vinylidene fluoride copolymers comprising recurring units derived from hydrophilic (meth)acrylic monomers having improved thermal stability, to a process for their manufacture, to a composition comprising the same, and to their use as binder in batteries or for the manufacture of hydrophilic membranes.

Abusleme at Col 1, lines 15-20. While Abusleme discloses that one of the uses of the composition is as an electrode forming composition, that this is the exclusive field of endeavor of the patent. In fact, claim 1 is drawn to the polymeric composition that is not tied to any specific function or environment—just the composition. 
Second, Abusleme teaches that their Vinylidene fluoride copolymers are known for their mechanical properties and chemical inertness. Col 1. These properties are sought after in a polymer that is utilized to separate or purify gases. See, e.g., ¶¶ 0020-25 of US 2005/0181254. Moreover, it appears that the Applicant is attempting to incorporate the intended use of the claimed composition as a way to exclude Abusleme when the intended use is not even in the preamble of the claimed invention. The Applicant is urging the Examiner to look beyond the claimed “A composition comprising…” and treat the invention as though it is limited to gas separation application. Even if the intended use not found in the claim, such a limitation would not have imparted any structural limitations to the claimed composition itself and, therefore, would not be limiting. See, e.g., MPEP 2111.02 (I-II). 
Lastly, the instant application identifies the “Object of the Invention” as “provide certain compositions comprising a fluorinated polymer and a carbon material embedded in a matrix of said fluorinated polymer which may be used for gas separation or gas purification through adsorption methods.” ¶ 0021-22 of the specification as filed (emphasis added). As such, even if Abusleme’s composition is excluded to its utility as an electrode forming composition, Abusleme would still be a relevant art because the instant specification does not limit the utility of the claimed composition in the claims or in the specification. 
Because both the claimed invention and Abusleme are drawn to a composition of matter, Abusleme is in the field of applicant’s endeavor. If not, then it is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  As such, Applicant’s first is unpersuasive. 
The second argument asserted by the Applicant is two folds. The first part is that “Abusleme and Nanba do not teach or suggest the combination of the claimed adsorbent carbon material and specific polymer.” Remarks at 8. This argument is unpersuasive because it is an unsupported conclusory statement. The Applicant did not to any limitations that are not disclosed by the prior art of record. Therefore, this argument is unpersuasive. 
The second fold of the Applicant’s second argument is that one of ordinary skill in the art “would [not] have a reasonable expectation of success at arriving at the claimed composition or its advantageous effects for CO2 adsorption.” Id. The Applicant did not present any support for this argument, nor is there any evidence in the specification or on the record to sustain this assertion. As such, this argument is unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736